DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 06/03/2021. The Examiner has acknowledged the amended Claims 1, 3, 6, 12, 13, 16, 19 and 20. Claim 17 has been cancelled and Claim 21 has been added. Claims 1-16 and 18-21 are pending.

Response to Arguments
3.	Applicant’s arguments [REMARKS] filed on 06/03/2021 have been fully considered. 

4.	Rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, have been withdrawn in view of applicant’s amendment and cancellation of Claim 17.

5. 	Claim 17 has been cancelled and the rejection of Claims 1-2, 4-16 and 18-20 under 35 USC 103 has been withdrawn in view of applicant’s amendment, in light of applicant’s persuasive arguments and updated search. 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s attorney Mr. Patrick J. Walsh (Reg. No. 66,837) on 06/03/2021. 
Claim 15 has been amended as follows: 
In the Claims:

15.  	(Original) A system as described in claim 14, further comprising a ranking module implemented at least partially in the hardware of the at least one computing device configured to generate the ranked list based on the measures of unlikeliness.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Rao (Rao et al. US 10,565,373 B1), is directed towards behavioral analysis of scripting utility usage in an enterprise (Rao: [Abstract]), and discloses a plurality of computing devices may be networked together within an enterprise, and data related to scripting usage may be received by a remote computing system such as a related server…Attributes which may be received and/or recorded may include, but are not limited to, command lines used, which process launched the scripting utility (Rao: [Col. 4 lines: 28-37]), executing an algorithm which clusters together similar instantiations of the scripting utility and highlights outlier and/or anomalous usage…, clustering module 210 is configured to execute a machine learning technique, such as a clustering algorithm, on the received data…, a collection of data which shares a similarity with other data in the cluster, and shares a dissimilarity with data not in the cluster (Rao: [Col. 7 lines: 12-22]), a level of suspiciousness as to whether a cluster and/or an attribute of a cluster or a 
Another prior art of record, Yoshimura (Yoshimura US 2018/0189492 A1), discloses executing similarity determination processing of determining similarity between the first program and the second program by comparing the first information (Yoshimura: ¶ [0004]), "Thread" indicates the thread of the API call and the number of API calls of the same thread represents the number of times of calling…,"Arguments" indicates the arguments of the API call (Yoshimura: ¶ [0025]), and the second information that have been acquired the process information 53 includes the process name as the identifier of the process ("yXXXX.exe" or the like) and the process identifier (ID) ("PID: 3333" or the like) and information that indicates the parent process ("Parent PID: 2222" or the like) regarding each process at the time of the execution (Yoshimura:, ¶ [0029], Figs. 3-5).
Finally, prior art of record, Beller (Beller et al. US 2019/0147353 A1), discloses that one or more processors further determine a similarity score between a hypothesis answer in the second set of one or more hypothesis answers and the watched one or more hypothesis answers and, responsive to determining that the similarity score is below a predetermined threshold (Beller: [Abstract]), deep QA program 106 resubmits the question periodically and returns a second result set…, the second result set includes a ranked set of hypotheses and a ranked set of evidence passages (Beller: ¶ [0029]), deep QA program 106 compares the second result set with the
stored result set and determine whether the second result set includes hypotheses that are above a predetermined threshold (Beller: ¶ [0031]), and evaluates whether the second result
set includes hypotheses that are above a predetermined threshold to eliminate incorrect and/or imprecise answers (Beller: ¶ [0032]).


8.    	 Based on the updated search and the reasons described above, the prior art of record does not disclose, with respect to independent claims 1, 13 and 19, the features corresponding to those of claims 1, 13 and 19 in the respective context(s). Therefore, the independent claims 1, 13 and 19 are allowed.

9. 	Dependent claims are allowed in view of their respective dependence from independent claims 1, 13 and 19. 

10.	Claims 1-16 and 18-21 are allowed. Allowed claims are renumbered to 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494
                                                                                                                                                                                                  /ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-04-2021